Citation Nr: 0420664	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-09 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado, which denied service connection for post-
traumatic stress disorder (PTSD).

In March 2004, the veteran testified before the undersigned 
Veterans Law Judge from the RO, via videoconference hearing.  
A transcript of the hearing is associated with the claims 
file.

The Board notes that the veteran's March 2003 statement of 
the case listed ten claims then on appeal by the veteran.  
However, in a March 2004 written statement, the veteran 
withdrew all claims with the exception of his claim for PTSD.  
He repeated this withdrawal during his March 2004 hearing.  
The Board determines, therefore, that the only claim 
currently on appeal is service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
See also Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
withdrawn and reissued, ___ Vet. App. ___, No. 01-944 (June 
24, 2004); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board believes that 
additional evidentiary development is needed prior to final 
appellate consideration of his claim.

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2003).  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b) (West 2002), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99.  Where 
a determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

The evidence on file indicates the veteran had a confirmed 
diagnosis of PTSD in a March 2002 VA outpatient record.  
While the veteran's May 2001 VA examination appears to refute 
a PTSD diagnosis, extensive subsequent treatment records 
provide this diagnosis.  In a March 2002 VA record, the 
physician opined that, while the VA examination diagnosed 
antisocial personality disorder and not PTSD, the physician 
felt he was in a much better position to make such an 
assessment, since he worked closely with the veteran over six 
weeks as opposed to the one hour spent with the VA examiner.

Given this diagnosis, VA must attempt to verify the veteran's 
claimed stressors, since he has not been shown, nor does he 
claim, to have engaged in combat with the enemy.  The RO 
attempted several times to obtain the veteran's personnel and 
ship records.  After obtaining some records relating to the 
U.S.S. Walke (DD-723), the RO concluded that the ship's 
records were inconsistent with dates the veteran provided for 
possible stressor events.  However, during his March 2004 
hearing, the veteran provided testimony explaining this 
discrepancy.  Furthermore, he provided the name and rank of a 
fellow sailor who he contends suffered an accident aboard the 
ship in the veteran's presence and could possibly verify his 
claimed stressor.  Therefore, the Board believes the RO 
should use this new information to attempt again to verify 
the veteran's claimed stressor.  If necessary, the RO should 
request the assistance of the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) in attempting to locate 
corroborative evidence of the veteran's claimed in-service 
stressors.

If any obtained records or the USASCRUR corroborates one of 
the veteran's claimed in-service stressors, the question next 
presented is whether such a stressor is clinically considered 
to be of sufficient severity to warrant a valid diagnosis of 
PTSD.  The descriptive definition of a stressor in the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV) provides 
that a valid diagnosis of PTSD requires that a person has 
been exposed to a traumatic event in which both of the 
following were present:  (1) the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and 
(2) the person's response involved intense fear, 
helplessness, or horror.  If the veteran's claimed in-service 
stressor can be independently corroborated, it must be 
clinically evaluated in accordance with the provisions of 
DSM-IV.

The record does not indicate that the PTSD diagnoses were 
made on the basis of a verified history of the veteran's 
service stressors and, therefore, they are inadequate for 
rating purposes.  See West v. Brown, 7 Vet. App. 70, 77-78 
(1994).  Further psychiatric evaluation is necessary.

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any other 
applicable legal precedent.

2.  The veteran should be requested to provide 
the names, addresses and approximate dates of 
treatment for all health care providers who may 
possess additional records pertinent to his 
claim.  With any necessary authorization from the 
veteran, the RO should attempt to obtain and 
associate with the claims file any records 
identified by the veteran that are not already of 
record.



3.  The RO should contact the veteran and request 
that he provide any additional specifics, e.g., 
approximate date(s) or location(s), of his 
alleged stressful incidents in service, to 
include those discussed at his March 2004 hearing 
(e.g., injury to an E5 named "Negrin" in a Naval 
gun turret; extractions of pilots whose aircraft 
crashed in the ocean, some of whom were killed; 
erroneous friendly-fire shelling of his patrol 
boat in Vietnamese waters, and any other 
information he can provide).  Thereafter, the RO 
should review the file and prepare a summary of 
all the claimed stressors.  The summary and all 
associated documents, to include the veteran's 
oral testimony and stressor statements, should be 
sent to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) 7798 Cissna 
Road, Suite 101, Springfield, Virginia 22150-
3197.  USASCRUR should be requested to provide 
any information that might corroborate the 
veteran's alleged in-service stressors including, 
but not limited to, providing a copy of unit 
histories for the veteran's unit(s).  The RO 
should also research the military service of a 
Mr. Nigren, who, the veteran stated, had been a 
petty officer third class, the equivalent of an 
E5, and served aboard the U.S.S. Walke with the 
veteran.

4.  Assuming the RO corroborates/verifies at 
least one of the veteran's claimed in-service 
stressors, the RO should schedule the veteran for 
an examination by a VA psychiatrist experienced 
in evaluating post-traumatic stress disorders to 
determine the diagnoses of all psychiatric 
disorders that are present.  The RO should 
furnish the examiner with a complete and accurate 
account of the stressor or stressors that it has 
determined are established by the record and the 
examiner must be instructed that only those 
events may be considered for the purpose of 
determining whether in-service stressors were 
severe enough to have caused the current 
psychiatric symptoms and whether the diagnostic 
criteria to support the diagnosis of PTSD have 
been satisfied by the in-service stressors.  The 
diagnosis should conform to the psychiatric 
nomenclature and diagnostic criteria contained in 
DSM-IV.  If the veteran is found to have PTSD, 
the examiner is requested to identify the 
diagnostic criteria, including the specific 
stressor or stressors supporting the diagnosis.  
If the veteran is found to have a psychiatric 
diagnosis other than PTSD, the examiner is 
requested to render an opinion as to whether it 
is at least as likely as not that the veteran's 
diagnosed psychiatric illness is related to 
comments and findings noted in service medical 
records.  A complete rationale should be given 
for all opinions and conclusions expressed.  The 
claims file, including a copy of this REMAND, 
should be made available to the examiner before 
the examination, for proper review of the medical 
history.  The examination report is to reflect 
whether such a review of the claims file was 
made.

5.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for PTSD.  
If the benefits sought on appeal remain denied, 
the veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claim, to 
include a summary of the evidence and applicable 
law and regulations considered pertinent to the 
issue currently on appeal since the March 2003 
statement of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


